DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 02/03/2021. Claims 1-20 have been amended. Claims 1-20 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fliege (US 20150245198 A1) in view of YOON et al. (US 20160234367 A1, hereinafter “YOON”).
Regarding claim 1, Fliege (Fig. 1) discloses an auxiliary device (see paragraph [0061] mobile phone 16) that facilitates remotely controlling functions of a vehicle without an integrated touchscreen (see paragraph [0062] “The vehicle computer 12 may comprise, for example, a head unit, which is integrated in the center console of the vehicle 14. The head unit, and therefore the vehicle computer 12, are provided with a display 18 and an input apparatus 20, which may comprise a ), comprising: a display (display 18);  a processor that executes computer executable components stored in at least one memory (see claim 18 “when executed on processors of a mobile telephone (16) and of a vehicle computer (12)”); 
a feature acquisition component that determines electronic features of the vehicle that are respectively controlled by electromechanical controls of the vehicle (see paragraph [0067] “A software library 40, which is designed to communicate with a software interface 42 installed in the vehicle computer 12 via the network connection 30, is installed in the mobile telephone 16”); 
a display component that displays a graphical user interface via the display wherein the graphical user interface comprises one or more graphical controls for controlling one or more features of the electronic features of the vehicle (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”); and a remote-control component that remotely controls the one or more features based on interaction with the one or more graphical controls as rendered via the display (see paragraph [0073] “In step 52, a user inputs a control command for the vehicle 14 to the application 46 using the mobile telephone input apparatus. This control command is transmitted from the software library 40 to the software interface 42”) and at least [0074].
	Applicant has amended the claim to recite the limitation “… the computer executable components … a selection component that selects one or more features from the electronic features of the vehicle based on a location of the auxiliary device relative to the vehicle…”. However, YOON teaches the computer executable components … a selection component that selects one or more features from the electronic features of the vehicle based on a location of the auxiliary device relative to the vehicle (see paragraph [0079] “The controller 14 generally controls overall operations of the mobile terminal as well as operations related to application programs. Further, the controller 14 processes signals, data, information and the like input or output through the above-described components 

Regarding claim 2, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches wherein the auxiliary device comprises a mobile device that is physically detached from the vehicle (see paragraph [0006] mobile phone 16).

Regarding claim 3, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches wherein the display comprises a touchscreen and wherein the one or more graphical controls comprise touch controls (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”).

Regarding claim 4, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches a connection component that facilitates establishing a connection between the device and an onboard computing system of the vehicle, and wherein the remote-control component activates remote-control functionality of the one or more features using the one or more graphical controls based on establishment of the connection between the auxiliary device and the onboard computing system (see paragraph [0073] “In step 52, a user inputs a control command for the vehicle 14 to the application 46 using the mobile telephone input 

Regarding claim 5, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches wherein the onboard computing system comprises a control unit that controls execution of the one or more functions and wherein the remote- control component directs the control unit to execute the one or more functions in response to the interaction with the one or more graphical controls as displayed via the display (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”) and at least ¶ [0073], [0074].

Regarding claim 6, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches a selection component that selects the one or more features from the vehicle features based on usage privileges granted to the device or a user of the device (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”) and at least ¶ [0073], [0074].
 
Regarding claim 7, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches a selection component that selects the one or more features from the vehicle features based on context of the vehicle (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the 

Regarding claim 8, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches a selection component that selects the one or more features from the vehicle features based on location of the device relative to the vehicle (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”) and at least ¶ [0073], [0074].

Regarding claim 11, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches a machine learning component that learns behavior of a user of the auxiliary device in association with usage of the graphical user interface to remotely control the one or more vehicle features and modifies the graphical controls based on the behavior (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”) and at least ¶ [0073], [0074].

Regarding claim 12, Fliege (Fig. 1) discloses a computer-implemented method for remotely controlling features of a vehicle without an integrated touchscreen, comprising (see paragraph [0054] Another aspect of the invention relates to a non-transitory computer-readable medium that stores such a : acquiring, by an auxiliary device comprising a processor (see paragraph [0061] mobile phone 16), feature information identifying electronic features of the vehicle that are respectively controlled by electromechanical controls of the vehicle (see paragraph [0062] “The vehicle computer 12 may comprise, for example, a head unit, which is integrated in the center console of the vehicle 14. The head unit, and therefore the vehicle computer 12, are provided with a display 18 and an input apparatus 20, which may comprise a touchscreen of the display 18”); 
 rendering a graphical user interface via a display of the auxiliary device, the graphical user interface comprising one or more graphical controls for controlling one or more features of the electronic features of the vehicle (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”); and 
remotely controlling the one or more features based on interaction with the one or more graphical controls (see paragraph [0073] “In step 52, a user inputs a control command for the vehicle 14 to the application 46 using the mobile telephone input apparatus. This control command is transmitted from the software library 40 to the software interface 42”) and at least [0074].
Applicant has amended the claim to recite the limitation … a selection component that selects one or more features from the electronic features of the vehicle based on a location of the auxiliary device relative to the vehicle…”. However, YOON teaches a selection component that selects one or more features from the electronic features of the vehicle based on a location of the auxiliary device relative to the vehicle (see paragraph [0079] “The controller 14 generally controls overall operations of the mobile terminal as well as operations related to application programs. Further, the controller 14 processes signals, data, information and the like input or output through the above-described components [0083 “The controller 25 may also include at least one of ECU (electronic control unit), MU 

Regarding claim 13, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches wherein the auxiliary device is physically detached from the vehicle, and the display comprises a touchscreen and the one or more graphical controls comprise touch controls (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”).

Regarding claim 14, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches establishing, by the auxiliary device a connection between the auxiliary device (see paragraph [0061] “mobile phone 16”) and an onboard computing system of the vehicle (see paragraph [0061] “a vehicle computer 12”); and activating by the auxiliary device remote-control functionality of the one or more features using the one or more graphical controls based on establishment of the connection between the auxiliary device and the onboard computing system ( see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”) and at least [0073]-[0074].

Regarding claim 15, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches wherein the onboard computing system comprises a control unit that controls execution of the one or more functions (vehicle control system 10) and wherein the remotely controlling comprises directing the control unit to execute the one or more functions in response to the interaction with the one or more graphical controls ( see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”) and at least [0073]-[0074].

Regarding claim 16, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches wherein the selecting the one or more features is further based on usage privileges granted to the auxiliary device or a user of the auxiliary device (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”) and at least [0073]-[0074].

Regarding claim 17, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches wherein selecting the one or more features is further based on a context of the vehicle or a location of the auxiliary device (see paragraph [0065] The mobile telephone 16 and the vehicle computer 12 are designed to communicate with one another via a local network connection 30, for instance Bluetooth or WLAN. 

Regarding claim 18, Fliege (Fig. 1) discloses a computer program product that facilitates remotely controlling functions of a vehicle without an integrated touchscreen, the computer program product comprising computer-readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (see paragraph [0054] Another aspect of the invention relates to a non-transitory computer-readable medium that stores such a computer program. In this case, a computer-readable medium may be a floppy disk, a hard disk, a USB storage device, a RAM, a ROM, an EPROM”): 
determine feature information identifying electronic features of the vehicle that are respectively controlled by electromechanical controls of the vehicle (see paragraph [0062] “The vehicle computer 12 may comprise, for example, a head unit, which is integrated in the center console of the vehicle 14. The head unit, and therefore the vehicle computer 12, are provided with a display 18 and an input apparatus 20, which may comprise a touchscreen of the display 18”); 
generate a graphical user interface for displaying at an auxiliary device, the graphical user interface comprising one or more graphical controls for controlling one or more features of the electronic features of the vehicle (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”); and facilitate remote control of the one or more features by the auxiliary device based on interaction with the one or more graphical controls (see paragraph [0073] “In step 52, a user inputs a control command for the vehicle 14 to the application 46 using the mobile telephone input apparatus. This control command is transmitted from the software library 40 to the software interface 42”) and at least [0074].
Applicant has amended the claim to recite the limitation … elect one or more features from the electronic features of the vehicle based on a location of the auxiliary device relative to the vehicle…”. However, YOON teaches a selection component that selects one or more features from the electronic features of the vehicle based on a location of the auxiliary device relative to the vehicle (see paragraph [0079] “The controller 14 generally controls overall operations of the mobile terminal as well as operations related to application programs. Further, the controller 14 processes signals, data, information and the like input or output through the above-described components [0083 “The controller 25 may also include at least one of ECU (electronic control unit), MU (microprocessor) and the like”)). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Fliege to include a selection component that selects one or more features from the electronic features of the vehicle based on a location of the auxiliary device relative to the vehicle, as taught by YOON in order to enhance the driving safety.

Regarding claim 19, Fliege, as modified by YOON discloses the claimed invention substantially as explained above. Further, Fliege (Fig. 1) teaches wherein the program instructions further cause the processor to: activate remote-control functionality of the one or more features using the one or more graphical controls based on establishment of a secure wireless connection between the auxiliary device and an onboard computing system of the vehicle (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”).

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fliege (US 20150245198 A1) in view of YOON et al. (US 20160234367 A1, hereinafter “YOON”) as applied to claims 1 and 18 above, and further in view of Sinaguinan (US 20170084169 A1).
Regarding claim 9, Fliege, as modified by YOON discloses the claimed invention substantially as explained above, but the combination does not explicitly teach wherein the auxiliary device comprises a first auxiliary device and wherein the first auxiliary device further comprises: a privileges configuration component that facilitates defining usage privileges for enabling remote-control of the vehicle features by one or more second auxiliary devices. However, Sinaguinan wherein the auxiliary device comprises a first auxiliary device and wherein the first auxiliary device further comprises: a privileges configuration component that facilitates defining usage privileges for enabling remote-control of the vehicle features by one or more second auxiliary devices (see paragraph [0038] The remote passenger control application 132 provides the one or more passengers with the ability to remotely control one or more of the vehicle systems 116, 118, 120 through a remote control user interface 134 via the touch screen display 130 of the one or more portable electronic devices 122”). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Fliege and YOON to include a privileges configuration component that facilitates defining usage privileges for enabling remote-control of the vehicle features by one or more second auxiliary devices, in order to allow the passengers can interact with the vehicle systems without any driver interaction.

Regarding claim 10, Fliege, as modified by YOON discloses the claimed invention substantially as explained above, but the combination does not explicitly teach wherein the auxiliary device comprises a first auxiliary device and wherein the first auxiliary device further comprises: an activation/deactivation component that controls activating and deactivating remote- control of the vehicle features by one or more second devices.  However, Sinaguinan teaches wherein the auxiliary device comprises a first auxiliary device and wherein the first auxiliary device further comprises: an activation/deactivation component that controls activating and deactivating remote- control of the vehicle features by one or more second devices (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”) and at least ¶ [0073], [0074]. It would have been obvious to one 

Regarding claim 20, Fliege, as modified by YOON discloses the claimed invention substantially as explained above, but the combination does not explicitly teach wherein the program instructions further cause the processor to: select the one or more features from the electronic features corresponding to the one or more graphical control for including in the graphical user interface based on usage privileges granted to the auxiliary device, or a user of the auxiliary device, or a context of the vehicle. However, Sinaguinan teaches wherein the program instructions further cause the processor to: select the one or more features from the electronic features corresponding to the one or more graphical control for including in the graphical user interface based on usage privileges granted to the auxiliary device, or a user of the auxiliary device, or a context of the vehicle (see paragraph [0067] “In step 60, configuration data relating to the vehicle computer are retrieved for the graphical representation of the user elements via the software library 40. The configuration data are used by the mobile telephone application 46 to generate a graphical user interface on the basis of the configuration data using the application 46, which can be displayed on the display 26”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Fliege and YOON to include select the one or more features from the electronic features corresponding to the one or more graphical control for including in the graphical user interface based on usage privileges granted to the auxiliary device, in order to allow the passengers can interact with the vehicle systems without any driver interaction.

Response to Arguments
Applicant’s arguments filed on 02/03/2021 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            
/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663